DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 6/9/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1, 4, 11, 14, and 20 have been amended. Claim 16 has been cancelled. Claim 21 is new.
In view of the amendment, the Objection to claim 11 has been withdrawn.
In view of the amendment, the 112(b) Rejection of claim 14 has been withdrawn.
Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. Claims 1 and 11, which contain the limitations of claim 16 are still taught by Gauthier et al. (US 2016/0164377) in view of McKinzie et al. (US 2013/0313928).
Re claim 1, 11, and 21, Applicant argues (Page 7) that while McKinzie discloses "radially oriented cavities 32 and 34" through which "fluid 22" flows, these cavities are not "disposed between the individual rotor laminations" of the "lamination stack 44," as recited in claim 1. Instead, "[r]adially oriented cavities 32 and 34 are formed respectively by rotor end caps 46 and 48," which are not part of the "lamination stack 44." Moreover, "fluid channel 36" cannot meet the recited feature of the "lamination intermediate space" because "fluid channel 36" is not "disposed substantially in axial alignment" with portion of "fluid passageway 30" that extends radially from "rotor shaft 24."
Examiner respectfully disagrees.
One skilled in the art would recognize the end caps (46 and 48) to meet the definition of an individual rotor lamination, as it is still stacked along with the lamination stack (44). Furthermore, as the claim further requires that the radial coolant supply line is disposed substantially in axial alignment with .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3, 8, 10-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2016/0164377) in view of McKinzie et al. (US 2013/0313928).
In claim 1, Gauthier teaches a method (Fig. 5) for cooling an electrical machine (500) having a rotor (111) arranged on a rotor shaft (115) for rotation therewith, and having a stator (117), the method comprising the steps of: 
a) guiding a coolant ([0008]) expelled via an expelled coolant line (513) of a transmission (components within 501) of the electrical machine to a coolant pump (123) that supplies the coolant ([0008]) in parallel to both an input coolant line (511) of the transmission (components within 501) and to an axial coolant supply line (115) arranged in the rotor shaft (113); and 
b) introducing the coolant into an interior chamber (134) of the electrical machine (111, 117) via a radial coolant supply line (Comp_RSL; annotated in Fig. 5 below) which is connected in a coolant-conducting manner to the axial coolant supply line (115) and is arranged in the rotor shaft (113), wherein at least the rotor (111) is arranged in the interior chamber (134).
Gauthier does not teach the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack, and the coolant introduced into the interior chamber of the electrical machine via the radial coolant supply line is conveyed through the at least one lamination intermediate space.

    PNG
    media_image1.png
    853
    695
    media_image1.png
    Greyscale

However, McKinzie teaches the rotor (26) comprises a laminated rotor core ([0019]) comprising a stack of individual rotor laminations (44, 46, 48), the radial coolant supply line (32(30)) is disposed substantially in axial alignment with at least one lamination intermediate space (space between 44 and 46 or 44 and 48) disposed between the individual rotor laminations (end lamination of 44 and 46 or 44 and 48) of the stack (44, 46, 48), and the coolant (22) introduced into the interior chamber (interior of housing; [0019]) of the electrical machine (16) via the radial coolant supply line (32(30)) is conveyed through the at least one lamination intermediate space (space between 44 and 46 or 44 and 48).

In claim 2, Gauthier as modified teaches the method of claim 1; furthermore, Gauthier teaches wherein the coolant ([0008]) is an electrically non-conducting coolant ([0030])
In claim 3, Gauthier as modified teaches the method of claim 2; furthermore, Gauthier teaches wherein the coolant is a transmission oil ([0008]).
In claim 8, Gauthier as modified teaches the method of claim 1; furthermore, Gauthier teaches wherein the coolant ([0008]) is guided in a coolant circuit (comprised of Comp_RSL, 115, 123, 511, 513).
In claim 10, Gauthier as modified teaches the method of claim 1; furthermore, Gauthier teaches wherein the coolant ([0008]) is used for cooling a bearing (109) of the rotor (111).
In claim 11, Gauthier teaches (Fig. 5) an electrical machine (500) comprising: a rotor (111) arranged on a rotor shaft (113) for rotation therewith; a stator (117); a coolant pump (123) to supply coolant ([0008]) in parallel to both an input coolant line (511) of a transmission (elements within 501) and to an axial coolant supply line (115) arranged in the rotor shaft (113); at least one radial coolant supply line (Comp_RSL; annotated in Fig. 5 above) connected in a coolant-conducting manner to the axial coolant supply line (115); an expelled coolant line (513) connected in the coolant-conducting manner via the coolant pump (123) to the axial coolant supply line (115) and the input coolant line (511) 
Gauthier does not teach the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, and the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack.
However, McKinzie teaches the rotor (26) comprises a laminated rotor core ([0019]) comprising a stack of individual rotor laminations (44, 46, 48), the radial coolant supply line (32(30)) is disposed substantially in axial alignment with at least one lamination intermediate space (space between 44 and 46 or 44 and 48) disposed between the individual rotor laminations (end lamination of 44 and 46 or 44 and 48) of the stack (44, 46, 48).
Therefore in view of McKinzie, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier as modified to have the rotor comprising a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line being disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack, in order to carry heat from the laminations of the rotor via the coolant so that the heat generated is dissipated (McKinzie; [0020-0022]).
In claim 12, Gauthier as modified teaches the method of claim 11; furthermore, Gauthier teaches wherein a plurality of radial coolant supply lines (Comp_RSL; [0032-0035]) are arranged on the rotor shaft (113).
In claim 13, Gauthier as modified teaches the machine of claim 12; furthermore, Gauthier does not explicitly teach wherein either two, four, six or eight radial coolant supply lines are provided.

Therefore in view of Gauthier, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have either two, four, six or eight radial coolant supply lines, in order to optimize coolant flow to remove heat from the system ([0033-0034]), and since it has been held that discovering an optimum value of a result effective variable (the number of radial coolant supply lines) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 15, Gauthier as modified teaches the method of claim 11; furthermore, Gauthier teaches wherein an electrically non-conducting coolant ([0030]) is arranged in the axial coolant supply line (115), in the radial coolant supply line (Comp_RSL) and in the interior chamber (134).
In claim 21, Gauthier teaches method (Fig. 5) for cooling an electrical machine (500) having a rotor (111) arranged on a rotor shaft (115) for rotation therewith, and having a stator (117), the method comprising the steps of:
a) guiding a coolant ([0008]) in an axial coolant supply line (115) which is arranged in the rotor shaft (113); and 
b) introducing the coolant into an interior chamber (134) of the electrical machine via a radial coolant supply line (radial portion of 115 going into 134) which is connected in a coolant-conducting manner to the axial coolant supply line (115) and is arranged in the rotor shaft (113), wherein at least the rotor (111) is arranged in the interior chamber (134).
Gauthier does not teach the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of 
However, McKinzie teaches the rotor (26) comprises a laminated rotor core ([0019]) comprising a stack of individual rotor laminations (44, 46, 48), the radial coolant supply line (32(30)) is disposed substantially in axial alignment with at least one lamination intermediate space (space between 44 and 46 or 44 and 48) disposed between the individual rotor laminations (end lamination of 44 and 46 or 44 and 48) of the stack (44, 46, 48), and the coolant (22) introduced into the interior chamber (interior of housing; [0019]) of the electrical machine (16) via the radial coolant supply line (32(30)) is conveyed through the at least one lamination intermediate space (space between 44 and 46 or 44 and 48).
Therefore in view of McKinzie, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier as modified to have the rotor comprising a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line being disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack, and the coolant introduced into the interior chamber of the electrical machine via the radial coolant supply line being conveyed through the at least one lamination intermediate space, in order to carry heat from the laminations of the rotor via the coolant so that the heat generated is dissipated (McKinzie; [0020-0022]).
Claims 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2016/0164377), in view of McKinzie et al. (US 2013/0313928), and further in view of Pal et al. (US 2013/0076169).
In claim 4, Gauthier as modified teaches the machine of claim 1, with the exception of wherein at least one end side of the rotor are acted upon with the coolant.

Therefore, in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier to have at least one end side of the rotor are acted upon with the coolant, in order to transfer thermal energy from the rotor, therefore cooling a motor (Pal; [0016]).
In claim 5, Gauthier as modified teaches the method of claim 1; furthermore, Gauthier does not teach wherein during a rotational movement of the rotor, the coolant in the interior chamber in the radial coolant supply line is transported radially outward by centrifugal force.
However, Pal teaches (Fig. 1) wherein during a rotational movement of a rotor (12), a coolant (32; [0016-0017]) in the interior chamber (34) and in the radial coolant supply line (36) is transported radially outward by centrifugal force ([0016-0017]).
Therefore in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier so that during a rotational movement of the rotor, the coolant in the interior chamber in the radial coolant supply line is transported radially outward by centrifugal force, in order to transfer thermal energy from the rotor and the stator, therefore cooling the motor (Pal; [0016]).
In claim 6, Gauthier as modified teaches the method of claim 5; furthermore, Gauthier does not teach wherein the coolant is transported through the rotor or along at least one end side of the rotor.
However, Pal further teaches wherein the coolant (32) is transported along at least one end side of the rotor (22).
Therefore, further in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier as modified to have the coolant being transported through the rotor or along at least one end side of the 
In claim 7, Gauthier as modified teaches the method of claim 6, furthermore Gauthier does not teach wherein the coolant is transmitted from the rotor onto the stator.
However, Pal further teaches (Fig. 1) wherein the coolant (32) is transmitted from the rotor (22; 40) onto the stator (30; 42; shown in Fig. 1 via arrows).
Therefore, in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier as modified to have the coolant transmitted from the rotor onto the stator, in order to transfer thermal energy from the rotor and the stator, therefore cooling the motor (Pal; [0016]).
In claim 14, Gauthier as modified teaches the machine of claim 12, with the exception of at least two of the radial coolant supply lines are arranged axially outside the rotor on an outer side on opposite axial sides of the rotor.
However, Pal teaches (Fig. 1) at least two of the radial coolant supply lines (36) are arranged axially outside the rotor (22) on an outer side on opposite axial sides of the rotor (22, as illustrated in Fig. 1).
Therefore in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier as modified to have at least two of the radial coolant supply lines arranged axially outside the rotor on an outer side on opposite axial sides of the rotor, in order to optimally transfer thermal energy from the rotor and the stator, therefore cooling the motor (Pal; [0016]).
Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2016/0164377) in view of McKinzie et al. (US 2013/0313928), and further in view of Adaniya et al. (US 2011/0140551).

However, Adaniya teaches (Fig. 1) wherein a coolant cooler (2) is arranged in the coolant circuit (3A, 3B).
Therefore, in view of Adaniya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier to have a coolant cooler arranged in the coolant circuit, in order to exchange heat with the oil and air, to cool the oil coolant (Adaniya; [0033]).
In claim 17, Gauthier as modified teaches the electrical machine of claim 9; furthermore, Gauthier teaches wherein the rotor (111) is arranged in the interior chamber (134).
In claim 18, Gauthier as modified teaches the electrical machine of claim 17; furthermore, Gauthier teaches wherein the stator (117) is also arranged in the interior chamber (134).
In claim 19, Gauthier as modified teaches the electrical machine of claim 9; furthermore, Gauthier teaches wherein the axial coolant supply line (115) and the radial coolant supply line (Comp_RSL) are components of a coolant circuit (comprised of Comp_RSL, 115, 123, 511, 513).
Gauthier does not teach wherein the coolant circuit comprises a coolant cooler
However, Adaniya teaches wherein a coolant circuit (3A, 3B) comprises a coolant cooler (2).
Therefore, in view of Adaniya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Gauthier to have the coolant circuit comprising a coolant cooler, in order to exchange hear with the oil and air, to cool the oil coolant (Adaniya; [0033]).
In claim 20, Gauthier teaches the electrical machine of claim 9; furthermore, Gauthier teaches wherein the axial coolant supply line (115), the rotor (111), the stator (117) and a bearing (109) of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi et al. (US 11022112) teaches a drive apparatus having a motor with a rotor and stator, a shaft of a rotor having an axial cooling passage.
Yamaguchi et al. (US 10916992) teaches a drive apparatus having a motor with a rotor and stator, a shaft of a rotor having an axial cooling passage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832